DETAILED ACTOIN

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 1/24/22, are acknowledged.
	Claims 1, 11, 15,  have been amended.
	Claim 26 has been added.
	Claims 1, 4, 11-13, 15-19, 21-22, 24-26 are pending.

Claims 4, 22, and 24-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1, 11-13, 15-19, 21, and 26 are being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 11-13, 15-19, 21, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed .
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are directed to a methods of treating tumors using an “antibody mimetic”. This encompasses a large genus of structurally distinct inhibitors, such as antibodies, small molecules, ligands, or nucleic acids that function as inhibitors. The state of the art is such that antibody based therapy is extremely complex and requires a deep understanding of protein-engineering techniques, mechanisms of action and resistance, and the interplay between the immune system. Furthermore, the development of candidate antibodies involves a complex process of clinical and preclinical evaluation that include identification of the physical and chemical properties of the antibody (see Scott et al, pages 278-279, of record). Antibodies have a wide range of pharmacokinetics, effector functions, size and immunogenicity, affinities and avidities, all of which effect the function of each antibody in vivo (see Scott et al., 2012, page 278, in particular).  At the time of filing, certain checkpoint inhibitor antibodies that bind to, for example, CTLA-4, PD-1, or PDL1, were known in the art. However, there was no art recognized correlation between inhibitor structure and checkpoint inhibition function as broadly claimed.  Furthermore, the instant specification does not disclose a correlation between said structure and function. The instant specification discloses anti-PD-1, anti-PDL1 and anti-CTLA-4 as species of checkpoint inhibitor.  This is not sufficiently representative of the large genus of different checkpoint inhibitors encompassed by the present claims.  For example, the claims encompass antibody 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.  Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of inhibitors, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed inhibitors to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
1/24/22 have been fully considered, but they are not persuasive. 
Applicant argues that the amendment overcome the rejection since the instant specification has sufficiently demonstrated effects of monoclonal antibody, e.g. ipilimumab and provides written description for the claimed invention in Fig. 1,. Examples 7-8.
	The disclosure of CTL-4 monoclonal antibody is not sufficiently representative of the genus of “antibody mimetics” encompassed by the instant claims.  A “mimetic” could have any structure, such as a peptide fragment, a small molecule, etc.  Furthermore, as noted above, the specification does not specifically disclose any species of antibody mimetic.
Amendment to recite that the immune cell checkpoint inhibitor is an antibody, or an antigen binding fragment thereof, or a phage display antibody, for example, would be remedial.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 11-13, 16-19, 21, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/095330, in view of WO 2015/069770 and  Marabelle et al., 2013 (all of record). 
WO 2006/095330 teaches a method of treating a tumor in a subject comprising performing cell damaging treatment of the tumor (i.e. ablation),  follow by in-situ administration of antigen presenting cells to the damaged tumor tissue (i.e. local, see page 7-9 and page 10, in particular). WO 2006/095330 teaches treating skin, lung, or prostate cancer (see page 11 and 59, in particular). WO 2006/095330 teaches using autologous antigen presenting cells (see page 12, in particular). WO 2006/095330 
WO 2006/095330 does not teach administering an anti-CTLA-4 antibody.
WO 2015/069770 teaches the advantages of combined autologous APC administration to the tumor in combination with immune checkpoint administration, such as anti-CTLA-4 ipilimumab for treating tumors (see page 6-7 and 25). WO 2015/069770 teaches the combination therapy is more effective in treating cancer and can enhance T cell responses (see page 35, in particular). WO 2006/095330 teaches administration of the checkpoint inhibitor via an intra-tumoral route (i.e. to the local site, see page 39, in particular). See also Marabelle et al., which teaches that administration of anti-CTLA-4 therapy locally to the tumor is advantageous since it can induce anti-tumor immune responses, while avoiding toxicity.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer anti-CTLA-4 antibody, as taught by WO 2006/095330 and Marabelle, in the tumor treatment method of WO 2006/095330. The ordinary artisan at the time the invention was made would have been 
Applicant’s arguments and the declaration of Inventor Gjertsen, filed 1/24/22, have been fully considered, but they are not persuasive.
Applicant argues that the claimed invention has demonstrated unexpected and surprising results of cancer treatments such as improved treatment efficacy and stabilization of late state prostate cancer in human patients, citing the Gjertsen declaration as evidence.
The declaration details a clinical trial in prostate cancer patients given cryoablation and immature dendritic cell administered into the cryoablated tumor region, with or without anti-CTLA-4 antibody injected into the cryoablated tumor area  The declaration states that while 33% of patients reciting iDC alone survived beyond 36 months, addition of anti-CTLA-4 antibody result in 40% of said patients surviving.   The declaration also cites of the 3 patients receiving a dose of 2.0 xo108 DC, none survived at 36 months, while in the group, receiving ipilimumab, 60% were still alive.
The data depicted in Figure 1 is for a total of 15 treated patients,  9 receiving iDC alone at various doses (0.5 x 108, 1 x108, or 2x108), 6 receiving 2 x 108 iDC with two different disease of anti-CTLA4, and tend to show a benefit in the CTLA-4 group (although it is noted that survival time past 36 months was also achieved in DC treatment alone in patients P2, P4, and P6).  However, enhancing cancer treatment and survival time by include anti-CTLA-4 is an expected benefit taught by the prior art above.
WO 2015/069770 teaches the advantages of combined autologous APC administration to the tumor in combination with immune checkpoint administration, such as anti-CTLA-4 ipilimumab for treating tumors (see page 6-7 and 25). WO 2015/069770 teaches the combination therapy is more effective in treating cancer and can enhance T cell responses (see page 35, in particular). 

However, antibodies to CD80 or CD86 would block not only interaction with inhibitory CTAL4, but also would inhibit interaction between CD80/86 and CD28, which provides crucial immune costimulatory signal to T cells.  Thus, results obtained with anti-CTLA-4 would not be expected to occur over the full scope of the claimed method and the asserted unexpected results are not commensurate in scope with the instant claims.
Applicant further argues, and the declaration states, that the results in treatment of castration resistant prostate cancer is unexpected, since it is considered immunologically cold, and that achieving immunotherapy based treatment is surprising.
As an initial matter, none of the claims are limited to treating castration resistant prostate cancer.  Claim 21 does recite that the tumor is a prostate cancer, however the prior art above specifically teaches treating prostate cancer.  Furthermore, in regards to Applicant’s arguments that immunotherapy of castration resistant prostate cancer is surprising, it is noted that immunotherapies, such as DC vaccines, are known in the art as a treatment useful for castration resistant prostate cancer, and achieving immunotherapy treatment would not be considered unexpected (see, for example, Vanneman et al., 2012, of record).
 	Applicant further argues, and the declaration states, that anti-CTLA-4 is notorious for a high incidence of side effects, and that achieving no additional side effects with anti-CTLA-4 was surprising and unexpected.  Applicant also argues that the treatment method used a lower dose delivered intratumorally (0.3 mg/kg) as compared to amounts needed for systemic treatment.
The claims are not limited to any particular dose of anti-CTLA-4.  Regardless, achieving fewer side effects using an intra-tumor route is an expected result.  See Marabelle et al., which teaches that lower doses of anti-CTLA-4 can be given via an 
Applicant further argues that the declaration demonstrates enhance efficacy with anti-CTLA-4 even without adjuvant, which is unexpected.
As an in initial matter, the claims are not limited to treatment regiments without adjuvant.  Regardless, this is not unexpected, since as noted above, WO 2015/069770 teaches combined administration of checkpoint inhibitor antibody, such as anti-CTLA-4, along with dendritic cell vaccines can enhance anti-tumor immune responses, decrease tumor size, and improve clinical response (see abstract, page 6-7 and 35).  As explained by WO 2015/06977, checkpoint inhibitors can “unblock” immune responses, but not all cancer patients will respond to checkpoint inhibition alone, and that the disclosed combination treatment method improves anti-tumor immune responses  (see page 2, in particular).  WO 2015/069770 teaches that administration of the checkpoint inhibitor will allow increased activity and number of the immune responses induced by the administered dendritic cells (see page 35, in particular). 
Applicant further argues that WO 2006/0953 does not teach anti-CTLA-4, and WO 2015/06977 merely reports on combination therapy which target PD-1 together with DCs which have been pulsed with lysates. Applicant argues that WO 2015/06977 also discloses DCs pre-exposed to tumor antigens and does not require a preceding tumor ablation plan.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  See MPEP 2123. 
 The teachings of WO 2015/06977 are not limited to PD-1 and DCs pulsed with tumor lysates, as argued by Applicant.  WO 2015/069770 teaches the advantages of combined autologous APC administration to the tumor in combination with immune checkpoint administration, such as anti-CTLA-4 ipilimumab for treating tumors (see page 6-7 and 25). WO 2015/069770 specifically teaches combining checkpoint therapy 
Applicant further argues that WO 2015/06977 fails to appreciate that the dose of immune cell checkpoint inhibitor can be reduced while enhancing treatment efficacy.  Applicant argues that Marabelle use anti-CTLA-4 with an adjuvant, and does not teach using DC administration. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The references, including WO 2015/06977, recognize that anti-CTLA-4 by itself is not always effective.  However, WO 2015/06977 specifically teaches that checkpoint inhibitors like anti-CTLA-4 are effective when combined with dendritic cell treatment regimens and work to enhance anti-tumor immunity.  Thus, the ordinary artisan would expect that adding anti-CTLA4 checkpoint to the dendritic cells treatment method of WO 2006/0953 would enhance treatment and anti-tumor immune responses. WO 2015/06977 also teaches the effectiveness of intra-tumoral administration of said checkpoint inhibitors.  Furthermore, the concept of using a lower dose and limiting toxicity by selecting intra-tumoral administration is taught by Marabelle for the reasons set forth above.


Claim 1, 11-13, 16-19, 21, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/095330 (of record), in view of WO 2017/136633  and  Marabelle et al., 2013 (of record).
The teachings of WO 2006/095330 are described above.
WO 2006/095330 does not teach administering an anti-CTLA-4 antibody.
WO 2017/136633 teaches a method of treating a patient with a tumor comprising co-administration of a monocyte vaccine with another therapeutic (see page 2, in particular).  WO 2017/136633 teaches that the monocytes can be autologous (see page 11, in particular). WO 2017/136633 teaches that the monocyte based vaccine may be co-administered with a checkpoint inhibitor, such as the anti-CTLA-4 antibody ipilimumab (see page 14, in particular). WO 2017/136633 teaches that doing so improves therapeutic effectiveness compared to monocyte administration alone (see page 26, in particular). WO 2017/136633 teaches administration via an intra-tumoral route (see page 15, in particular).  See also Marabelle et al., which teaches that intra-tumoral anti-CTLA-4 therapy is advantageous since it can induce anti-tumor immune responses, while avoiding toxicity.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer anti-CTLA-4 antibody, as taught by WO 2017/136633 and Marabelle, in the tumor treatment method of WO 2006/095330. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since WO 2017/1366633 teaches that further administration of combined anti-CTLA-4 with monocyte (APC) administration is more effective. Furthermore, it would be obvious to also administer the anti-CTLA-4 directly to tumor site in the method of WO 2006/095330, since WO 2017/136633 teaches administration to the tumor is effective, and Marabelle teaches it is advantageous since it can induce anti-tumor responses while avoiding toxicity. 
	Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

Claim 1, 11-13, 15-19, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/095330,  WO 2017/136633, WO 2015/069770  and  Marabelle et al., 2013, as set forth above, and further in view of Wolf et al., 2005. 

The do not explicitly teach leukapheresis.  
Wolf et al. teach leukapheresis can be performed to harvest monocytes from the blood and that it is a safe and efficient procedure.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made obtain the monocytes for dendritic cell deafferentation in the method made obvious by WO 2006/095330,  WO 2017/136633, WO 2015/069770  and  Marabelle, from leukapheresis of the subject, as taught by Wolf et al.. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since Wolf et al. teach leukapheresis can be performed to harvest monocytes from the blood and that it is a safe and efficient procedure.
Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 16 recite the limitation said autologous DC “or precursor thereof" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644